                                                                                                     Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 1 of 18 PageID #: 13
                                                                     EXHIBIT A
                                                                              2022-CC10108

                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                              STATE OF MISSOURI

DARLENE JAMERISON,          )
                            )
       Plaintiff,           )                       Case No.
                            )
v.                          )
                            )
ANTHEM INSURANCE COMPANIES, )
INC.,                       )
                            )                       PETITION FOR EMPLOYMENT
Serve Managing Agent:       )                       DISCRIMINATION, HOSTILE WORK
1831 Chestnut Street        )                       ENVIRONMENT AND RETALIATION
St. Louis, Missouri 63103   )
                            )                       JURY TRIAL DEMANDED
       Defendant.           )

            PETITION FOR UNLAWFUL EMPLOYMENT DISCRIMINATION,
               HOSTILE WORK ENVIRONMENT, AND RETALIATION

       COMES NOW, Plaintiff Darlene Jamerison, by and through her counsel, and for her

Petition for Unlawful Employment Discrimination, Hostile Work Environment, and Retaliation

against Defendant Anthem Insurance Companies, Inc. states and alleges as follows:

                                           PARTIES

       1.      Plaintiff Darlene Jamerison is and was a resident of St. Louis County, Missouri,

residing at 8188 Grant Colonial Drive, St. Louis, Missouri 63123.

       2.      Defendant Anthem Insurance Companies, Inc. is foreign corporation, organized

and existing under Indiana law, with its principal place of business in the State of Missouri

located at 1831 Chestnut Street, St. Louis, Missouri 63103.

       3.      Defendant Anthem Insurance Companies, Inc. is a duly registered as a foreign

corporation with the Missouri Secretary of State, does business in the State of Missouri under the

registered fictitious name “Blue Cross Blue Shield” and is duly licensed as a Property and

Casualty Company with the Missouri Division of Insurance.

                                                1
                                                                                                     Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 2 of 18 PageID #: 14
                                                                     EXHIBIT A


                                JURISDICTION AND VENUE

       4.      Plaintiff Darlene Jamerison asserts state law claims for unlawful employment

discrimination, hostile workplace and retaliation under Missouri Human Rights Act, §213.010

R.S.Mo., et seq.

       5.      This Court has subject matter jurisdiction over the claims described above

pursuant to Article V, Section 14 of the Missouri Constitution (1945).

       6.      Venue is proper in the Circuit Court of the City of St. Louis, Missouri, in

accordance with §213.111 R.S.Mo. where the unlawful employment practices, hostile workplace

and retaliation described herein occurred or existed in City of St. Louis, Missouri, and where the

geographical boundaries of Defendant Anthem Insurance Companies, Inc. are wholly located

within St. Louis County, Missouri.

       7.      Plaintiff Darlene Jamerison has fully exhausted her administrative remedies and

has satisfied all conditions precedent to filing this lawsuit by filing a charge of discrimination

with the Missouri Commission on Human Rights within one hundred eighty (180) days after the

alleged unlawful employment practice occurred and by filing her Petition within ninety (90) days

after receipt of the Notice of Right to Sue from the Missouri Commission on Human Rights in

accordance with §213.111 R.S.Mo.

                         FACTS APPLICABLE TO ALL COUNTS

       8.      Plaintiff Darlene Jamerison is a black, disabled female over the age of forty (40)

years old and is a member of one or more protected classes based on her sex, race, disability and

age.

       9.      For over thirty-four (34) years, Plaintiff Darlene Jamerison is and was employed

by Defendant Anthem Insurance Companies, Inc. in the position of Underwriter Assistant (Small



                                                2
                                                                                                      Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 3 of 18 PageID #: 15
                                                                     EXHIBIT A


Group).

       10.     At all times relevant hereto, Plaintiff Darlene Jamerison had received favorable

evaluations and had fully performed her responsibilities and duties associated with her position

of employment.

       11.     During the course of her employment with Defendant Anthem Insurance

Companies, Inc., commencing with a change in supervisors, Plaintiff Darlene Jamerison was

subjected to unlawful discrimination, harassment and retaliation based on her sex, race, disability

and age. Mary Derhake, Plaintiff Darlene Jamerison’s supervisor, intentionally targeted older,

black, disabled and/or woman employees for criticism and differential treatment in favor of

younger, white, non-disabled and/or male employees creating a hostile work environment and

culminating in the denial of Plaintiff Darlene Jamerison’s denial of her application for promotion

and her forced lateral transfer to another position.

       12.     Plaintiff Darlene Jamerison requested a reasonable accommodation in the form of

a standing work desk.

       13.     Defendant Anthem Insurance Companies, Inc. engaged in certain unlawful

employment practices in delaying approval of the reasonable accommodation request as follows:

               a.       Plaintiff Darlene Jamerison was treated in a dissimilar manner from other

employees based on her sex, race, age and/or disability where Plaintiff Darlene Jamerison was

required to provide a physician’s statement concerning her back injury and need for a standing

work desk and where other employees were not required to do so.

               b.       Plaintiff Darlene Jamerison was treated in a dissimilar manner from other

employees based on her race, age and/or disability where Plaintiff Darlene Jamerison’s request




                                                  3
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 4 of 18 PageID #: 16
                                                                     EXHIBIT A


for accommodation took over eight months to process and where other employees received

standing work desks immediately upon request.

       14.     After making the request for reasonable accommodation of her disability, Plaintiff

Darlene Jamerison was thereafter subjected to a continuous and pervasive pattern of

discrimination and/or retaliation based on her reasonable accommodation request and based on

sex, race, age and/or disability as follows:

               a.      Plaintiff Darlene Jamerison was subjected to unwarranted criticism of her

work performance.

               b.      Plaintiff Darlene Jamerison was subjected to differential treatment in

terms of her work hours and schedule.

               c.      Plaintiff Darlene Jamerison was labelled a “whiner” and “complainer.”

               d.      Plaintiff Darlene Jamerison was ostracized by her manager and was

excluded from meetings, which denied her support from her manager and co-employees.

       15.     Plaintiff Darlene Jamerison applied for the position of Underwriter II (Large

Group).

       16.     Defendant Anthem Insurance Companies, Inc. engaged in certain unlawful

employment practices in the promotion of employees as follows:

               a.      Defendant Anthem Insurance Companies, Inc. refused to promote Plaintiff

Darlene Jamerison to the position of Underwriter II (Large Group) based exclusively on her sex,

race, age and/or disability.

               b.      Plaintiff Darlene Jamerison was treated in a dissimilar manner from other

candidates for the position of Underwriter II (Large Group) based exclusively on her sex, race,

age and/or disability where Defendant Anthem Insurance Companies, Inc. rejected Plaintiff



                                                4
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 5 of 18 PageID #: 17
                                                                     EXHIBIT A


Darlene Jamerison’s application and refused to interview Plaintiff Darlene Jamerison even

though Plaintiff Darlene Jamerison met all of the required education, training and experience for

the position of Underwriter II (Large Group) and was more qualified than the favored candidate

who was a younger, white non-disabled female.

               c.      Plaintiff Darlene Jamerison was treated in a dissimilar manner from other

candidates for the position of Underwriter II (Large Group) based exclusively on her sex, race,

age and/or disability where Defendant Anthem Insurance Companies, Inc. manipulated the

closing deadline for applications for the Underwriter II (Large Group) to permit a less qualified

person who was a younger, white non-disabled female to apply for the position after the initial

closing deadline for application.

               d.      Plaintiff Darlene Jamerison was treated in a dissimilar manner from other

candidates for the position of Underwriter II (Small Group) based exclusively on her sex, race,

age and/or disability where Defendant Anthem Insurance Companies, Inc. manipulated the

closing deadline for applications for the Underwriter II (Small Group) to permit the

consideration only of a less qualified person who was a younger, white non-disabled female to

apply for the position and to exclude Plaintiff Darlene Jamerison who was more qualified for the

position.

               e.      Plaintiff Darlene Jamerison was treated in a dissimilar manner from other

employees where, even though hiring for the Underwriter II (Large Group) position was frozen,

a less qualified person who was a younger, white non-disabled female was given a raise without

additional responsibilities and Plaintiff Darlene Jamerison was denied any similar increase in

salary due to her race, age and/or disability.




                                                 5
                                                                                                  Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 6 of 18 PageID #: 18
                                                                     EXHIBIT A


               f.      The positing and soliciting of candidates for the Underwriter II (Large

Group) and Underwriter II (Small Group) was manipulated by Defendant Anthem Insurance

Companies, Inc. to promote younger, white non-disabled female employee. The manipulation

included changes to the posting deadlines and the suspension of other work rules and practices

such as the number of persons to be interviewed. The promotion process was a “sham” and was

rigged in favor of the younger, white non-disabled female who was encouraged to apply for the

positions and was provided with preferential treatment throughout the selection process.

       17.     The discrimination and harassment against Plaintiff Darlene Jamerison was

continuous commencing with the change of her supervisor and continuing through the present

date and consisted of a series of interrelated matters and were not isolated occurrences.

       18.     The discrimination and harassment against Plaintiff Darlene Jamerison was so

pervasive and severe that a reasonable person would consider the work environment to be hostile

and offensive and that Plaintiff Darlene Jamerison was thereby subjected to a hostile work

environment.

       19.     After Plaintiff Darlene Jamerison complained about the fairness of the process,

opposed the discriminatory employment practices used by Defendant Anthem Insurance

Companies, Inc. and/or threatened and later filed a Charge of Discrimination with the Missouri

Commission on Human Rights, Plaintiff Darlene Jamerison was subjected to further retaliation

by Defendant Anthem Insurance Companies, Inc. as follows:

               a.      Defendant Anthem Insurance Companies, Inc. changed Plaintiff Darlene

Jamerison’s established work schedule and hours.

               b.      Defendant Anthem Insurance Companies, Inc. subjected Plaintiff Darlene

Jamerison to heightened scrutiny and criticism.



                                                  6
                                                                                                     Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 7 of 18 PageID #: 19
                                                                     EXHIBIT A


               c.      Defendant Anthem Insurance Companies, Inc. forced Plaintiff Darlene

Jamerison to transfer a new lateral position.

               COUNT I – UNLAWFUL EMPLOYMENT DISCRIMINATION

        COMES NOW, Plaintiff Darlene Jamerison, by and through her attorney, and for Count I

of Plaintiff’s Petition against Defendant Anthem Insurance Companies, Inc. states and alleges as

follows:

        20.    Plaintiff Darlene Jamerison realleges, restates and incorporates by reference

herein paragraphs 1 through 19 of Plaintiff’s Petition as and for this paragraph 20 of Plaintiff’s

Petition.

        21.    §213.055 R.S.Mo. states, in pertinent part, as follows: “1. It shall be an unlawful

employment practice: (1) For an employer, because of the, race… sex… age or disability of any

individual: (a) … to discriminate against any individual with respect to his compensation, terms,

conditions, or privilege of employment, because of such individual’s race… sex… age or

disability…”

        22.    Plaintiff Darlene Jamerison is and was a member of one or more classes of

employees protected under §213.055 R.S.Mo. based on her race, sex, age and/or disability.

        23.    At all times relevant hereto, Plaintiff Darlene Jamerison full performed the duties

and responsibilities associated with her position of employment with Defendant Anthem

Insurance Companies, Inc. and met or exceeded the expectations and requirements associated

with her position of employment.

        24.    Defendant Anthem Insurance Companies, Inc. did employ, use and engage in

unlawful employment related acts, practices and conduct in violation of §213.055 R.S.Mo. as

follows:



                                                7
                                                                                                     Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 8 of 18 PageID #: 20
                                                                     EXHIBIT A


               a.     Defendant Anthem Insurance Companies, Inc. discriminated against

Plaintiff Darlene Jamerison by challenging Plaintiff Darlene Jamerison’s request for reasonable

accommodation based on her race, sex, age and/or disability.

               b.     Defendant Anthem Insurance Companies, Inc. discriminated against

Plaintiff Darlene Jamerison in the terms and conditions of her employment by refusing to

promote Darlene Jamerison based on her race, sex, age and/or disability.

               c.     Defendant Anthem Insurance Companies, Inc. discriminated against

Plaintiff Darlene Jamerison in the terms and conditions of her employment by changing her

established work schedule and hours.

               d.     Defendant Anthem Insurance Companies, Inc. discriminated against

Plaintiff Darlene Jamerison by involuntarily transferring Plaintiff Darlene Jamerison to a lateral

position.

       25.     In each instance, the unlawful employment related acts, practices and conduct of

Defendant Anthem Insurance Companies, Inc. were employed, used and asserted by Defendant

Anthem Insurance Companies, Inc. in bad faith and without good cause or lawful justification

based on animus by Defendant Anthem Insurance Companies, Inc. toward Plaintiff Darlene

Jamerison based on her race, sex, age and/or disability and were further employed used and

asserted by Defendant Anthem Insurance Companies, Inc. as a pretext to cover up Defendant

Anthem Insurance Companies, Inc.’s unlawful employment discrimination against Plaintiff

Darlene Jamerison based on her race, sex, age and/or disability.

       26.     As a direct and proximate result of Defendant Anthem Insurance Companies,

Inc.’s employment, use and engagement in unlawful employment related acts, practices and




                                                8
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
 Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 9 of 18 PageID #: 21
                                                                     EXHIBIT A


conduct in violation of §213.055 R.S.Mo., Plaintiff Darlene Jamerison has sustained, will sustain

and/or will continue to sustain actual damages in excess of $25,000.00 as follows:

               a.     Emotional Pain, Suffering, Inconvenience, Mental Anguish, Loss of

Enjoyment of Life, Emotional Distress, Depression, Loss of Sleep, Fear, Anxiety, Loss of Peace

of Mind, Loss of Confidence, and Diminished Self-Worth;

               b.     Unpaid Salary and Wages, including Overtime;

               c.     Loss or Diminution of Wages, Salary, Commissions and Bonuses, Health

Insurance and Other Fringe Benefits (including Vacation Pay, Sick Pay, Pension and Retirement

Benefits, Stock Options and Bonus Plans, Profit-Sharing Benefits, and Life Insurance);

               d.     Loss or Diminution of Future Job-Related Promotions and Opportunities;

               e.     Negative Tax Consequences Associated with a Lump Sum Payment or

Award;

               f.     Pre-Judgment and Post-Judgment Interest; and

               g.     Attorney fees.

         27.   Plaintiff Darlene Jamerison further seeks an award of punitive damages to the

fullest extent permissible under federal and state law against Defendant Anthem Insurance

Companies, Inc. as follows:

               a.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were intentional, willful, wanton, malicious, grossly negligent and/or

reckless;

               b.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were extreme, outrageous and shocking to the conscience;




                                                9
                                                                                                      Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 10 of 18 PageID #: 22
                                                                     EXHIBIT A


                c.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were reckless and exhibited conscious disregard of Plaintiff Darlene

Jamerison’s civil rights and of the protections afforded to employees against discrimination

based on color and race;

                d.     Punitive damages are necessary and proper to punish Defendant Anthem

Insurance Companies, Inc. for its unlawful employment practices; and

                e.     Punitive damages are necessary and proper to deter Defendant Anthem

Insurance Companies, Inc. and others similarly situated from engaging in such conduct in the

future.

          WHEREFORE, Plaintiff Darlene Jamerison prays the Court to enter judgment in favor of

Plaintiff Darlene Jamerison and against Defendant Anthem Insurance Companies, Inc., for actual

and punitive damages in such amount as may be determined at trial, for pre-judgment and post-

judgment interest on any monetary award, for Plaintiff’s attorney fees and costs incurred herein,

and for such other and further relief as the Court may deem proper under the circumstances.

                       COUNT II – HOSTILE WORK ENVIRONMENT

          COMES NOW, Plaintiff Darlene Jamerison, by and through her attorney, and for Count

II of Plaintiff’s Petition against Defendant Anthem Insurance Companies, Inc. states and alleges

as follows:

          28.   Plaintiff Darlene Jamerison realleges, restates and incorporates by reference

herein paragraphs 1 through 27 of Plaintiff’s Petition as and for this paragraph 28 of Plaintiff’s

Petition.

          29.   §213.055 R.S.Mo. states, in pertinent part, as follows: “1. It shall be an unlawful

employment practice: (1) For an employer, because of the, race… sex… age or disability of any



                                                10
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 11 of 18 PageID #: 23
                                                                     EXHIBIT A


individual: (a) … to discriminate against any individual with respect to his compensation, terms,

conditions, or privilege of employment, because of such individual’s race… sex… age or

disability…”

       30.     Plaintiff Darlene Jamerison is and was a member of one or more classes of

employees protected under §213.055 R.S.Mo. based on her race, sex, age and/or disability.

       31.     During the course of her employment with Defendant Anthem Insurance

Companies, Inc., Plaintiff Darlene Jamerison was subjected to discrimination and harassment

based on her race, sex, age and/or disability as follows:

               a.      Plaintiff Darlene Jamerison was subjected to unwarranted criticism of her

work performance.

               b.      Plaintiff Darlene Jamerison was subjected to differential treatment in

terms of her work hours and schedule.

               c.      Plaintiff Darlene Jamerison was labelled a “whiner” and “complainer.”

               d.      Plaintiff Darlene Jamerison was ostracized by her manager and was

excluded from meetings, which denied her support from her manager and co-employees.

               e.      Plaintiff Darlene Jamerison was denied promotion.

       32.     In each instance, the criticism and complaints asserted by Defendant Anthem

Insurance Companies, Inc. were false and made in bad faith, were based on animus by Defendant

Anthem Insurance Companies, Inc. toward Plaintiff Darlene Jamerison based on her race, sex,

age and/or disability and were used as a pretext to cover up Defendant Anthem Insurance

Companies, Inc.’s unlawful employment discrimination against Plaintiff Darlene Jamerison

based on her race, sex, age and/or disability.




                                                 11
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 12 of 18 PageID #: 24
                                                                     EXHIBIT A


         33.   The harassment and discrimination against Plaintiff Darlene Jamerison were

continuous from and after the change in her supervisors through the present date and consisted of

a series of interrelated matters and were not isolated occurrences.

         34.   The discrimination and harassment against Plaintiff Darlene Jamerison were so

pervasive and severe that a reasonable person would consider that Plaintiff Darlene Jamerison

was subjected to a hostile work environment.

         35.   After being subjected to a discrimination, harassment, and a hostile work

environment, Plaintiff Darlene Jamerison was involuntarily transferred to a lateral position.

         36.   As a direct and proximate result of Defendant Anthem Insurance Companies,

Inc.’s creation and maintenance of a hostile work environment in violation of §213.055 R.S.Mo.,

Plaintiff Darlene Jamerison has sustained, will sustain and/or will continue to sustain actual

damages in excess of $25,000.00 as follows:

               a.      Emotional Pain, Suffering, Inconvenience, Mental Anguish, Loss of

Enjoyment of Life, Emotional Distress, Depression, Loss of Sleep, Fear, Anxiety, Loss of Peace

of Mind, Loss of Confidence, and Diminished Self-Worth;

               b.      Unpaid Salary and Wages, including Overtime;

               c.      Loss or Diminution of Wages, Salary, Commissions and Bonuses, Health

Insurance and Other Fringe Benefits (including Vacation Pay, Sick Pay, Pension and Retirement

Benefits, Stock Options and Bonus Plans, Profit-Sharing Benefits, and Life Insurance);

               d.      Loss or Diminution of Future Job-Related Promotions and Opportunities;

               e.      Negative Tax Consequences Associated with a Lump Sum Payment or

Award;

               f.      Pre-Judgment and Post-Judgment Interest; and



                                                12
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 13 of 18 PageID #: 25
                                                                     EXHIBIT A


                g.     Attorney fees.

          37.   Plaintiff Darlene Jamerison further seeks an award of punitive damages to the

fullest extent permissible under federal and state law against Defendant Anthem Insurance

Companies, Inc. as follows:

                a.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were intentional, willful, wanton, malicious, grossly negligent and/or

reckless;

                b.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were extreme, outrageous and shocking to the conscience;

                c.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were reckless and exhibited conscious disregard of Plaintiff Darlene

Jamerison’s civil rights and of the protections afforded to employees against discrimination

based on color and race;

                d.     Punitive damages are necessary and proper to punish Defendant Anthem

Insurance Companies, Inc. for its unlawful employment practices; and

                e.     Punitive damages are necessary and proper to deter Defendant Anthem

Insurance Companies, Inc. and others similarly situated from engaging in such conduct in the

future.

          WHEREFORE, Plaintiff Darlene Jamerison prays the Court to enter judgment in favor of

Plaintiff Darlene Jamerison and against Defendant Anthem Insurance Companies, Inc., for actual

and punitive damages in such amount as may be determined at trial, for pre-judgment and post-

judgment interest on any monetary award, for Plaintiff’s attorney fees and costs incurred herein,

and for such other and further relief as the Court may deem proper under the circumstances.



                                               13
                                                                                                     Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 14 of 18 PageID #: 26
                                                                     EXHIBIT A


                                 COUNT III – RETALIATION

        COMES NOW, Plaintiff Darlene Jamerison, by and through her attorney, and for Count

III of Plaintiff’s Petition against Defendant Anthem Insurance Companies, Inc. states and alleges

as follows:

        38.    Plaintiff Darlene Jamerison realleges, restates and incorporates by reference

herein paragraphs 1 through 37 of Plaintiff’s Petition as and for this paragraph 38 of Plaintiff’s

Petition.

        39.    §213.070 R.S.Mo. states, in pertinent part, as follows:

        1.     It shall be an unlawful discriminatory practice for an employer, employment

        agency, labor organization, or place of public accommodation:

               (1)     To aid, abet, incite, compel, or coerce the commission of acts prohibited

        under this chapter or to attempt to do so;

               (2)     To retaliate or discriminate in any manner against any other person

        because such person has opposed any practice prohibited by this chapter or because such

        person has filed a complaint, testified, assisted, or participated in any manner in any

        investigation, proceeding or hearing conducted pursuant to this chapter…

        40.    Plaintiff Darlene Jamerison engaged in the following protected activities

(“protected activities”) under the Missouri Human Rights Acts, §213.010 R.S.Mo., et seq.:

               a.      Plaintiff Darlene Jamerison objected to the unlawful employment practices

and hostile work environment to Defendant Anthem Insurance Companies, Inc.

               b.      Plaintiff Darlene Jamerison reported the unlawful employment practices

and hostile work environment to Defendant Anthem Insurance Companies, Inc.

               c.      Plaintiff Darlene Jamerison repeatedly asserted her rights under the



                                                 14
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 15 of 18 PageID #: 27
                                                                     EXHIBIT A


Missouri Human Rights Acts, §213.010 R.S.Mo., et seq. (including her right to continued

employment free from a hostile work environment).

               d.      Plaintiff Darlene Jamerison sought or threatened to seek legal counsel and

other support to assist him in asserting his rights under the Missouri Human Rights Act.

               e.      Plaintiff Darlene Jamerison threatened to file and then filed a charge of

discrimination with the Missouri Commission on Human Rights.

       41.     Defendant Anthem Insurance Companies, Inc. did engage in a pattern of

retaliation (“retaliatory scheme”) against Plaintiff Darlene Jamerison for engaging in the above-

described protected activity in violation of §213.070 R.S.Mo. as follows:

               a.      The incidences of harassment and discrimination and the nature of the

hostile work environment created, maintained and permitted by Defendant Anthem Insurance

Companies, Inc. became more frequent, pervasive and intense.

               b.      Defendant Anthem Insurance Companies, Inc. refused to adequate

investigate the claims of discrimination, harassment and hostile work environment made by

Plaintiff Darlene Jamerison and refused to abate the discrimination, harassment and hostile work

environment directed towards Plaintiff Darlene Jamerison.

               c.      Defendant Anthem Insurance Companies, Inc. changed Plaintiff Darlene

Jamerison’s established work schedule and hours.

               d.      Defendant Anthem Insurance Companies, Inc. forced Plaintiff Darlene

Jamerison to transfer a new lateral position.

       42.     As a direct and proximate result of the retaliation caused, condoned, permitted

and approved by Defendant Anthem Insurance Companies, Inc. in violation of §213.070 R.S.Mo.

resulting in the above-described adverse employment actions be taken against Plaintiff Darlene


                                                15
                                                                                                     Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 16 of 18 PageID #: 28
                                                                     EXHIBIT A


Jamerison, Plaintiff Darlene Jamerison has sustained, will sustain and/or will continue to sustain

actual damages in excess of $25,000.00 as follows:

               a.     Emotional Pain, Suffering, Inconvenience, Mental Anguish, Loss of

Enjoyment of Life, Emotional Distress, Depression, Loss of Sleep, Fear, Anxiety, Loss of Peace

of Mind, Loss of Confidence, and Diminished Self-Worth;

               b.     Unpaid Salary and Wages, including Overtime;

               c.     Loss or Diminution of Wages, Salary, Commissions and Bonuses, Health

Insurance and Other Fringe Benefits (including Vacation Pay, Sick Pay, Pension and Retirement

Benefits, Stock Options and Bonus Plans, Profit-Sharing Benefits, and Life Insurance);

               d.     Loss or Diminution of Future Job-Related Promotions and Opportunities;

               e.     Negative Tax Consequences Associated with a Lump Sum Payment or

Award;

               f.     Pre-Judgment and Post-Judgment Interest; and

               g.     Attorney fees.

         43.   Plaintiff Darlene Jamerison further seeks an award of punitive damages to the

fullest extent permissible under federal and state law against Defendant Anthem Insurance

Companies, Inc. as follows:

               a.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were intentional, willful, wanton, malicious, grossly negligent and/or

reckless;

               b.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were extreme, outrageous and shocking to the conscience;




                                               16
                                                                                                    Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 17 of 18 PageID #: 29
                                                                     EXHIBIT A


                c.     The acts, practices and conduct of Defendant Anthem Insurance

Companies, Inc. are and were reckless and exhibited conscious disregard of Plaintiff Darlene

Jamerison’s civil rights and of the protections afforded to employees against discrimination

based on color and race;

                d.     Punitive damages are necessary and proper to punish Defendant Anthem

Insurance Companies, Inc. for its unlawful employment practices; and

                e.     Punitive damages are necessary and proper to deter Defendant Anthem

Insurance Companies, Inc. and others similarly situated from engaging in such conduct in the

future.

          WHEREFORE, Plaintiff Darlene Jamerison prays the Court to enter judgment in favor of

Plaintiff Darlene Jamerison and against Defendant Anthem Insurance Companies, Inc., for actual

and punitive damages in such amount as may be determined at trial, for pre-judgment and post-

judgment interest on any monetary award, for Plaintiff’s attorney fees and costs incurred herein,

and for such other and further relief as the Court may deem proper under the circumstances.




                                               17
                                                                                  Electronically Filed - City of St. Louis - October 13, 2020 - 03:09 PM
Case: 4:20-cv-01640-MTS Doc. #: 1-4 Filed: 11/19/20 Page: 18 of 18 PageID #: 30
                                                                     EXHIBIT A


                                           LAW OFFICES OF

                                           JOAN M. SWARTZ, L.L.C.


                                       By: /s/ Joan M. Swartz
                                          Joan M. Swartz, Mo Bar # 37242
                                          3348 Greenwood Blvd.63143
                                          St. Lou is, MO
                                          (314) 471-2032 Telephone
                                          (314) 270-8103 Facsimile
                                          jms@jmsllc.com

                                           and

                                           SHAUGHNESSY LAW FIRM, LLC

                                      By: /s/ Ryan S. Shaughnessy
                                          Ryan S. Shaughnessy, #39922
                                          1140 Boulder Creek Drive, Suite 202
                                          O’Fallon, Illinois 62269
                                          314-971-4381
                                          shaughnessylawfirm@gmail.com


                                           ATTORNEYS FOR PLAINTIFF




                                      18
